Citation Nr: 1639450	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of this hearing is of record.

In March 2014, the appeal was REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Unfortunately, as additional development is warranted, the appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the March 2014 Board remand, the Veteran was afforded a VA thoracolumbar spine examination in June 2014.  In a January 2016 informal hearing presentation (IHP), the Veteran's representative stated that the VA examiner's opinion is inadequate because the examiner indicated that in the absence of a flare-up on examination, it would be speculative to express in terms of the degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination.  

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, which require the Board to consider additional functional loss a veteran may have sustained by virtue of such factors as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  See DeLuca v. Brown, 8 Vet. App. 202, 206.  Consideration must also be given to functional loss on use or due to flare-ups.  Id.
The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups, which determination are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  In Mitchell v. Shinseki, the Court found an examination inadequate because the examiner failed to address, among other things, functional loss during flare-ups.  25 Vet. App. 32, 44 (2011).  Because the June 2014 VA examiner did not provide an opinion on functional loss during flare-ups and did not provide a detailed rationale on why an opinion could not be rendered, an additional examination is warranted to address this issue.  Any outstanding VA or private treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected scoliosis.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

2.  After the above development is completed, arrange for a VA examination of the spine to obtain current findings associated with the service-connected scoliosis.  

a) The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.  Any indicated tests and studies are to be conducted.

b) Findings reported should include detailed descriptions of any and all symptoms, impairment, limitation of function, and limitation of motion associated with the disability.

* The examiner is asked to indicate whether it is at least as likely as not (a 50% or greater probability) that any of the additional diagnoses noted on the May 2009 VA examination (osteoarthritis and spondylosis of the lumbar spine, and chronic lumbar sprain/strain) are caused or aggravated by the service-connected scoliosis.

* The examiner is also asked to indicate whether there are any neurological signs or symptoms associated with the service-connected back disability.

* The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  The examiner should also solicit from the Veteran information regarding the presence and severity of any flare-ups and should address the effect of the Veteran's flare-ups of disability, to include portraying any functional loss during a flare-up in terms of the degree of additional range-of-motion loss.  If such a finding is not possible, the examiner should explain why such detail feasibly could not be determined.

* The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

3.  Then review the file to ensure the development is compliant with the Board's directive.  Any deficiency found should be corrected prior to returning the case to the Board.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




